Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00860-CV

                                      Jamie RALLS-JOHNSON,
                                              Appellant

                                                 v.
                                 Jonathan Wayne JOHNSONAppellee
                                    Jonathan Wayne JOHNSON,
                                             Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-17270
                             Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 8, 2014

DISMISSED FOR WANT OF PROSECUTION

           On November 1, 2013, appellant Jamie Ralls-Johnson filed a notice of appeal from the trial

court’s judgment signed August 2, 2013. The clerk’s record was due December 2, 2013, one

hundred and twenty (120) days after the judgment was signed. See TEX. R. APP. P. 35.1(a). On

December 5, 2013, the Bexar County District Clerk filed a notification stating the clerk’s record

would not be filed because appellant had not paid or made arrangements to pay the clerk’s fee to

prepare the record and was not entitled to appeal without paying the fee. On December 10, 2013,

we ordered appellant to provide written proof to this court on or before December 20, 2013, that
                                                                                   04-13-00860-CV


either (1) the clerk’s fee has been paid or arrangements had been made to pay the clerk’s fee; or

(2) she is entitled to appeal without paying the clerk’s fee. We cautioned appellant that if she

failed to respond within the time provided, her appeal would be dismissed for want of prosecution.

See TEX. R. APP. P. 37.3(b). Appellant has not filed a response.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee Jonathan Wayne Johnson recover his costs in this appeal from appellant Jamie Ralls-

Johnson.


                                                 PER CURIAM




                                               -2-